       Case 1:15-cr-00608-KPF Document 562 Filed 09/03/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                  -v.-                          15 Cr. 608-12 (KPF)

STEVEN BROWN,                                         ORDER

                         Defendant.

KATHERINE POLK FAILLA, District Judge:

     The parties are hereby ORDERED to appear for a Fatico hearing in this

matter on October 4, 2021, at 10:00 a.m., in Courtroom 618 of the Thurgood

Marshall Courthouse, 40 Foley Square, New York, New York.

     SO ORDERED.

Dated: September 3, 2021
       New York, New York

                                           KATHERINE POLK FAILLA
                                          United States District Judge
